DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that applicant’s application filed November 17, 2020 claims priority to US provisional application 62/937,054 filed November 18, 2019.
Restriction Election
Applicant’s election without traverse of Species V, claims 1-8, in the reply filed on February 14, 2022 is acknowledged.
Claim Status
Claims Filing Date
February 14, 2022
Amended
1-5, 8
New
21-32
Cancelled
9-20
Pending
1-8, 21-32


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
2 and 6 in Fig. 2. Applicant’s specification discusses Fig. 2 in [0058] without mention of reference characters 2 and 6.
308 in Figs. 3A and 3B. Applicant’s specification discusses Figs. 3A and 3B in [0061] without mention of reference character 308. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 lines 1-2 “the collective average or median aspect ratio of the powder feed material is between 5:1 to 20:1” fails to comply with the enablement requirement.

The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant case, the amount of direction provided by the inventor does not include a teaching of a feed material comprising tungsten with an aspect ratio between 5:1 to 20:1. The average aspect ratio of the powder feedstock is discussed in [0026], teaching values from about 1:1 to 200:1 or greater without mentioning material composition. The tungsten feedstock is discussed in [0034] of applicant’s specification, where the aspect ratio of the feedstock material is not discussed. Applicant’s specification has no working examples.
The level of one of ordinary skill in the art would understand that different materials have a tendency to form particles of specific shape (i.e. “aspect ratio”) depending upon the crystal structure of the material and how it is processed (26.2.4 Particle Shape and Aspect Ratio. DeArmitt. 26 Functional Fillers for Plastics. Applied Plastics Engineering Handbook. Elsevier. 2011. 455-468.). The aspect ratio is a function of the composition of the feedstock material and its crystal structure and how the feedstock is processed. Applicant does not disclose processing of a material comprising tungsten to form a feedstock with an aspect ratio of 5:1 to 10:1.
Further, the state of the prior art teaches that tungsten powder used for plasma spheroidization does not have an aspect ratio of 5:1 to 20:1. (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34(6): 431-435. Fig. 1(a), (d); Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11. November 2011. 2033-2036. Fig. 2(a)). This indicates that the aspect ratio of feedstock material comprising tungsten as processed for a plasma spheroidization process does not have an aspect ratio within the claimed range.
Therefore, a feedstock material comprising tungsten with a collective average or median aspect ratio between 5:1 to 20:1 lacks enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 line 2 “W7400” renders the claim indefinite. It is unclear what composition W7400 requires. The specification does not define it. It does not appear to be a tungsten material composition known to one of ordinary skill in the art.
Claim 26 lines 1-2 “W alloy powder having over 99.9% W by weight” renders the claim indefinite. An alloy is defined as a substance composed of two or more metals. However, an alloy powder having over 99.9% W includes a material that is 100% W, which only includes one metal and is not an alloy. It is unclear how a W alloy powder (i.e. containing two or more metals) can be limited to over 99.9% W (i.e. including one metal). For the purpose of examination claim 26 will be given the broadest reasonable interpretation of requiring W of over 99.9%, such that only W reads on the claimed W alloy powder.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, 23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.).
Regarding claim 1, Murugan teaches the formation of tungsten powder (abstract) by feeding coarse grade tungsten oxide, WO3, powder (i.e. a powder feed material comprising W particles) into a microwave plasma processing unit (i.e. introducing into a microwave plasma torch), to obtain powder products (2. Experimental, Figs. 1, 2) of W powder (3. Results and discussion para. 2, Figs. 3, 4) that is spherical (3. Results and discussion para. 7, Fig. 7) (i.e. melting and spheroidizing W particles within a plasma generated by the microwave plasma torch to form spheroidized powder).
Regarding claim 21, Murugan teaches the spheroidized powder comprises W (3. Results and discussion para. 2, Figs. 3, 4).
Regarding claim 23, Murugan teaches 41 wt% α-W, 56 wt% β-W (i.e. 97 wt% W), and <= 3 wt% W10O29 (3. Results and discussion para. 2, Figs. 3, 4).
Regarding claim 29, Murugan teaches angular WO3 powder (Fig. 2).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.) as evidenced by ImageJ (https://imagej.nih.gov/ij/).
Regarding claims 4, 5, 27, Murugan teaches an SEM image of the obtained particles (3. Results and discussion para. 7, Fig. 7). An analysis of particles in Fig. 7 was performed using ImageJ. First, the outline of a particle was traced to measure the actual area, then a circle was drawn on top of the particle to measure the ideal area, then the ideal area was compared to the actual area, last an average of the ratio of the measured particles was calculated, which was about 0.96. Further, the composition and process of the prior art (i.e. W containing powder and a microwave plasma process, Murugan 3. Results and discussion paras. 2, 7, Figs. 3, 4, 7) are substantially similar to those claimed. It appears the product of the prior art is substantially similar to that claimed, including having a median sphericity of at least 0.75 (claim 4), 0.91 (claim 5), or 0.99 (claim 27). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make  a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.) as applied to claim 1 above, and further in view of Hadidi ‘122 (US 2018/0297122).
Regarding claim 2, Murugan is silent to which was part of the microwave plasma torch the powder feed material is introduced into.
Hadidi ‘122 teaches producing metal spheroidal powder using a microwave generated plasma ([0002]) by introducing feed material into the plasma plume ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Murugan to feed the material into the plume because it allows for consistent and uniform heating capabilities of the powder, allowing for control over the final microstructure (Murugan [0032]).
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.) as applied to claim 1 above, and further in view of Yadav (US 2003/0207978) and Nichols (Nichols. On the spheroidization of rod-shaped particles of finite length. Journal of Materials Science 11 (1976) 1077-1082.).
Regarding claim 3, Murugan teaches angular precursor powder of WO3 includes elongated pieces that are long and narrow (3. Results and discussion para. 1, Fig. 2), but is silent to an aspect ratio of 5:1 to 20:1.
Yadav teaches WO3 nanowhiskers and nanorods with aspect ratios ranging from 5 to 15 (i.e. the collective average or median aspect ratio is within the taught range of 5 to 15) ([0097]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Murugan for the WO3 to have an average aspect ratio of 5:1 to 20:1 because it is a known structure that forms when making WO3 (Yadav [0096], [0097]) where spheroidizing it using a microwave plasma (Murugan 2. Experimental) forms powder without contamination (Murugan 1. Introduction) in a stabilized structure (Nichols 2. Analysis) with longer aspect ratios (i.e. about 7 to 12) forming two or three spheres per particle (Nichols Fig. 7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 24, Murugan teaches 56 +/- 2 wt% β-W, 41 +/- 3 wt% α-W (i.e. 92 to 100 wt% W), and <= 3 wt% W10O29 (3. Results and discussion para. 2, Figs. 3, 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.) as applied to claim 1 above, and further in view of Hadidi ‘906 (US 2014/0131906).
Regarding claim 8, Murugan is silent to sieving the powder feed material before introducing the powder feed material into the microwave plasma torch.
Hadidi ‘906 teaches a method for processing feed material to produce spheroidal products using a microwave plasma torch ([0001]) including sieving particles prior to feeding into the microwave plasma ([0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Murugan to sieve the powder prior to feeding into the microwave plasma because elimination of small particles reduced recirculation of materials above the hot zone and elimination of large particles reduces the diameter range of particle products that will be collected (Hadidi ‘906).
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.) as applied to claim 1 above.
Regarding claim 24, Murugan teaches 56 +/- 2 wt% β-W, 41 +/- 3 wt% α-W (i.e. 92 to 100 wt% W), and <= 3 wt% W10O29 (3. Results and discussion para. 2, Figs. 3, 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murugan (Murugan et al. Nanostructured α/β-tungsten by reduction of WO3 under microwave plasma. Int. Journal of Refractory Metals and Hard Materials 29 (2011) 128-133.) as applied to claim 1 above, and further in view of Kopatz (US 4,670,047).
Regarding claim 30, Murugan is silent to cleaning the powder feed material prior to introducing the powder feed material into the microwave plasma torch.
Kopatz teaches producing substantially spherical powders (1:6-9) by coating metal powder with a surfactant mixed with water (i.e. cleaning the powder feed material with water or surfactant prior to introducing the powder feed material into the plasma torch) (2:27-29, 5:3-12) to form spherical powder (4:43-45, 5:13-27).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Murugan to mix (i.e. clean) the feed powder with water and a surfactant prior to spheroidization because it reduces the mean particle size of the produced powder (Kopatz 5:21-27), producing fine spherical powder from irregular shaped particles in relatively high yield (Kopatz 1:34-36). 
Claims 1, 2-6, 8, 21, 27, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.).
Regarding claim 1, Hadidi ‘122 teaches a method of producing metal spheroidal powder ([0002]) by introducing a feed material of metal particles into a microwave plasma torch and melting and spheroidizing the feed material ([0012]). 
Hadidi ‘122 is silent to the feed material comprising W.
Wang teaches spherical tungsten powder prepared by radio frequency (RF) plasma torch using irregularly shaped tungsten (abstract, 2 Experimental, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a-c).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 to use irregular tungsten powder because tungsten is difficult to machine, so tungsten powder for use such as in powder injection molding, allows for creation of tungsten parts with the desired properties of high melting point, low vapor pressure, good thermal conductivity, high temperature strength, and high-energy threshold for physical sputtering (Wang 1 Introduction para. 1).
Further, Wang teaches using an RF plasma torch (Wang 2 Experimental para. 1). Hadidi ‘122 teaches the plasma is a microwave or RF generated plasma (i.e. a microwave or RF generated plasma are functional equivalents) (Hadidi ‘122 [0049]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(I).
Finally, Wang teaches processing tungsten powder or titanium hydride (TiH2) powder (i.e. the process of making spherical powder using a plasma can be performed on either tungsten powder or titanium hydride powder to form titanium powder) (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1). Hadidi ‘122 teaches using a feedstock of titanium hydride ([0025], [0044], [0052], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(I).
Regarding clam 2, Hadidi ‘122 teaches feeding the metal particles into the plasma plume for consistent and uniform heating capabilities and to allow for control over the final microstructure ([0032]).
Regarding claim 3, Hadidi ‘122 teaches irregular shaped particles ([0026]), which one would expect to have an aspect ratio including as recited. The precise numerical limitations of the claim do not render a known process patentable.
Regarding clam 4, Hadidi ‘122 teaches a median sphericity of greater than about 0.75 ([0041]).
Regarding clam 5, Hadidi ‘122 teaches a median sphericity of greater than about 0.91 ([0041]).
Regarding clam 6, Hadidi ‘122 in view of Wang teaches tungsten has a particle size distribution of 5 to 20 um, which does not change as a result of processing (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a,b). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding clam 8, Hadidi ‘122 teaches sifting (i.e. sieving) the feed materials to eliminate recirculation of light particles above the hot zone of the plasma and ensure the process energy is sufficient to melt the particles without vaporization ([0048]).
Regarding clam 21, Hadidi ‘122 in view of Wang teaches W powder (Wang abstract, 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1).
Regarding clam 27, Hadidi ‘122 teaches a median sphericity of greater than about 0.99 ([0041]).
Regarding clam 28, Hadidi ‘122 in view of Wang teaches tungsten has a particle size distribution of 5 to 20 um, which does not change as a result of processing (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a,b). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding clam 29, Hadidi ‘122 in view of Wang teaches the powder has an irregular or angular shape (Hadidi ‘122 [0026]; Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a).  
Regarding clam 31, Hadidi ‘122 teaches deoxidizing prior to spheroidizing to reduce or eliminate oxygen picked up during sifting and screening ([0044], Figs. 1, 2)
Regarding clam 32, Hadidi ‘122 teaches the powder for use in additive manufacturing ([0003]) requires high powder flow and a spherical shape ([0008]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Park (Park et al. Preparation of spherical WTaMoNbV refractory high entropy alloy powder by inductively-coupled thermal plasma. Materials Letters 255 (2019) 126513) and DeArmitt (DeArmitt. 26 Functional Fillers for Plastics. Applied Plastics Engineering Handbook. Elsevier. 2011. 455-468.).
In the event it is determined that the above rejection over Hadidi ‘122 in view of Wang does not render claim 3 obvious, then the below rejection is applied.
Regarding claim 3, Hadidi ‘122 in view of Wang teaches irregular powder (Hadidi ‘122 [0026]) of tungsten (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1, Fig. 1a), but is silent to the collective average or median aspect ratio.
Park teaches a WTaMoNbV alloy powder with an irregular shape that undergoes spheroidizing (abstract, 2. Experimental procedures, 3. Results and discussion para. 1, Fig. 1) in the form of flakes with an aspect ratio between 5:1 to 20:1 (Fig. 1 annotated below with white ovals encircling example particles that have the claimed aspect ratio that are indicative of the collective average or median aspect ratio).

    PNG
    media_image1.png
    366
    1005
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 in view of Wang for the W powder to have a collective average or median aspect ratio between 5:1 to 20:1 because different materials have a tendency to form particles of specific shape (i.e. “aspect ratio”) depending upon the crystal structure of the material and how it is processed (DeArmitt 26.2.4 Particle Shape and Aspect Ratio), where WTaMoNbV forms small, flake powder (i.e. particles with a collective average or median ratio between 5:1 to 20:1, Park Fig. 1) and the smaller, flake powder starting material results in the formation of finer spheres because less material is present in the particle feedstock materials that forms the spheres. Further, an alloy comprising W with irregular shapes with this aspect ratio is known to be spheroidized by a plasma (Park 2. Experimental procedures) and forming the powder into spherical powders of fine size improves packing density (Park 1. Introduction para. 4).
Claims 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Sheng (Sheng et al. Preparation of spherical tungsten powder by RF induction plasma. Rare Metal Materials and Engineering. Vol. 40, No. 11 November 2011. 2033-2036.).
Regarding claims 6, 7, and 28, Hadidi ‘122 in view of Wang is silent to the particle size distribution of the spheroidized powder.
Sheng teaches spherical tungsten powder prepared by radio frequency (RF) plasma (abstract) with particle size distribution of about 10 to 100 um (Fig. 3), where the particle size of the tungsten powder is increased slightly after plasma treatment (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention  in the process of Hadidi ‘122 in view of Wang for the particle size distribution to be about 10 to 100 um because it has enhanced loose density and powder flowability (Sheng abstract). 
Further, Hadidi ‘122 teaches sifting and classifying the feed material according to their diameters, with examples including a minimum of 22 um and a maximum of 70 um, or a minimum of 70 um and a maximum of 106 um, where alternative size distributions may be used ([0048]). Wang and Sheng teach the particle size distribution after spheroidization does not change much (Wang 3.1 Effect of RF plasma processing on W and TiH2 powders para. 1; Sheng abstract). Therefore, the particle size distribution of the spheroidized powder, is not much larger than that of the starting feedstock. Hadidi ‘122 teaching a feedstock particle size distribution of about 22 to 70 um (Hadidi ‘122 [0048]) overlaps with a particle size distribution of 15 to 45 um (claim 6) and particle sizes between 20 and 63 um (claim 28). Hadidi ‘122 teaching a feedstock particle size distribution of 70 to 106 um (Hadidi ‘122 [0048]) overlaps with a particle size distribution of 45 to 105 um (claim 7). In the case where the claimed ranges or amounts “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Zhang (Zhang et al. High thickness tungsten coating with low oxygen content prepared by air plasma spray. Cailliao Gongcheng. (2014) (5) 23-28).
Regarding claims 23, 24, and 26, Hadidi ‘122 in view of Wang is silent to the W content of the W powder.
Zhang teaches spheroidizing tungsten powder with 99.96% W (abstract, Table 1, Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the powder of Zhang in the process of Hadidi ‘122 in view of Wang because it forms a tungsten powder with trace amounts of oxide (Zhang abstract, Fig. 2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Majewski (Majewski. Investigation of W-Re-Ni heavy alloys produced from plasma spheroidized powders. Solid State Phenomena Vol. 199, pp 448-453. Online: 2013-03-18.).
Regarding claim 25, Hadidi ‘122 in view of Wang is silent to the W content of the W alloy powder.
Majewski teaches powder spheroidized in a plasma jet of 92W-5Re-3Ni (i.e. W alloy powder having over 90.9% W) (abstract, Figs. 1, 2a).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the powder of Majewski in the process of Hadidi ‘122 in view of Wang because it is a heavy alloy that can be sintered to form an article with high density and good mechanical properties (Majewski abstract, Introduction para. 1), where plasma spheroidization increase properties (Majewski Introduction para. 2).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hadidi ‘122 (US 2018/0297122) in view of Wang (Wang et al. Preparation of spherical tungsten and titanium powders by RF induction plasma processing. Rare Met. (2015) 34 (6):431-435.) as applied to claim 1 above, and further in view of Kopatz (US 4,670,047).
Regarding claim 30, Hadidi ‘122 in view of Wang is silent to cleaning the powder feed material prior to introducing the powder feed material into the microwave plasma torch.
Kopatz teaches producing substantially spherical powders (1:6-9) by coating metal powder with a surfactant mixed with water (i.e. cleaning the powder feed material with water or surfactant prior to introducing the powder feed material into the plasma torch) (2:27-29, 5:3-12) to form spherical powder (4:43-45, 5:13-27).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hadidi ‘122 in view of Wang to mix (i.e. clean) the feed powder with water and a surfactant prior to spheroidization because it reduces the mean particle size of the produced powder (Kopatz 5:21-27), producing fine spherical powder from irregular shaped particles in relatively high yield (Kopatz 1:34-36). 
Related Art
Van Laar (van Laar et al. Spheroidisaton of iron powder in a microwave plasma reactor. The Journal of the Southern African Institute of Mining and Metallurgy Volume. 116. October 2019. 941-946.)
	Van Laar teaches plasma assisted spheroidisation of iron powder using a microwave plasma (Abstract, Experimental: Method). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735